--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2

CONSULTING AGREEMENT
 
This Consulting Agreement (“Agreement”) is between BANCROFTBancroft Uranium,
Inc. (“BANCROFT”), and Robert McIntosh having a place of business as set forth
below (“Contributor”).  This Agreement is effective as of May 22, 2008 (the
“Effective Date”).
 
Whereas BANCROFT and Contributor desire to create a consulting relationship in
connection with certain services to be provided by Contributor to BANCROFT, as
described below, the parties agree as follows:
 


 
1.       Work and Compensation.  Contributor agrees to perform the work set
forth in Exhibit A (“Statement of Work”) and to provide any work product
resulting therefrom to BANCROFT.  Contributor will be paid compensation in the
amount and at the times set forth in Exhibit B, subject to timely submission of
any deliverables in accordance with the schedule in the applicable Statement of
Work.  Unless other terms are set forth in Exhibit B, BANCROFT will pay
Contributor for services within thirty (30) days of the date of receipt of
Contributor’s detailed invoice.  Contributor will provide BANCROFT with
reasonable documentation and work description in connection with Contributor’s
invoices, as requested by BANCROFT.
 
2.       Term.
 
2.1            Completion of Services.  This Agreement will become effective on
the Effective Date and will continue in effect until completion of the Statement
of Work as set forth in Exhibit A or any subsequent Statements of Work as set
forth in Section 2.2, unless terminated earlier as set forth in Section 7.1.
 
2.2            Subsequent Statements of Work.  Contributor and BANCROFT may from
time to time execute subsequent Statements of Work in the form of Exhibit D,
each of which will be deemed to be part of this Agreement upon the earlier of
(a) the date of mutual execution of the subsequent Statement of Work or (b) the
date when Contributor commences any work described on a subsequent Statement of
Work that has been duly executed by BANCROFT.  To the extent any terms set forth
on any subsequent Statement of Work conflict with the terms of this Agreement,
the terms on the Statement of Work will prevail, but only with respect to the
subject work described therein.
 
3.       Responsibilities.  Contributor will perform and promptly complete the
Statement of Work set forth in Exhibit A in a professional and timely manner
consistent with industry standards at a location, place and time that
Contributor deems appropriate.  Contributor, in its sole discretion, will
determine the manner, method, details and means of performing work under a
Statement of Work.  Except as otherwise indicated on Exhibit B attached hereto,
Contributor will provide its own equipment, tools, and other materials at its
own expense in performing work under the Statement of Work.
 
3.1            Acceptance or Rejection of Work.  Although much of the work that
the Contributor will perform, will include providing geological information to
subcontractors, drilling staff, potential strategic partners and liaison work
with various geological and extraction firms employed by BANCROFT, it is also
possible that Contributor’s work will be submitted to BANCROFT in written
form.  In such a case, upon Contributor’s submission of the work product,
BANCROFT will, in its sole discretion, accept or reject all or part of the work
product or return it to Contributor with suggested changes.  Contributor
acknowledges that if the unaccepted portion of the work product contains any
Confidential Information or BANCROFT Materials, then BANCROFT will retain sole
and exclusive ownership of such property, and Contributor will either return the
unaccepted work product to BANCROFT or provide BANCROFT with satisfactory
evidence that the unaccepted work product has been destroyed.
 
3.2            Modification of Work Product.  If BANCROFT requires a change to
the work product, for instance because it desires to modify the scope of
Contributor’s mining or geological report or because it requires additional
information, it will notify Contributor of the requested change and the due date
for resubmitting the revised work product.  BANCROFT may accept or reject all or
part of the corrected work product at its sole discretion.  BANCROFT will have
no obligation to return any accepted work product to Contributor.
 
4.       Ownership of Property.
 
4.1            Works Assigned to BANCROFT.  Contributor will promptly make full
disclosure to BANCROFT, will provide and deliver to BANCROFT, will hold in trust
for the sole right and benefit of BANCROFT, and will assign, and does hereby
assign, to BANCROFT all Contributor’s right, title and interest in and to any
and all inventions, original works of authorship, developments, designs,
improvements, trade secrets and other work product related to any Statements of
Work, including tangible embodiments thereof, which Contributor may solely or
jointly conceive, develop, make or reduce to practice, at any time during the
term of this Agreement, together with all patent, copyright, trademark and other
rights, including tangible embodiments thereof, that Contributor has or may
acquire in all countries arising in performance of any Statement of Work
(collectively, the “Works”).
 


 
1

--------------------------------------------------------------------------------

 
BANCROFT Consulting Agreement
 
4.2            Intellectual Property Rights Registration. Although the nature of
the services Contributor will be performing are not generally of the sort that
product intellectual property rights, it is conceivable that the services
rendered by Contributor will produce innovations within the field of mineral
extraction, including processes, methods of extraction and terminology and brand
names associated with these processes and methods, which could also include
software designs or algorithms which improve the efficiency of mineral
extraction.  Some of these processes or methods may be patentable or otherwise
protectable.   Contributor agrees to assist BANCROFT in every lawful way to
obtain, prepare and prosecute applications for letters patent, trademark, mask
work and copyright registrations covering the Works assigned hereunder to
BANCROFT, in order to perfect BANCROFT’s title to the Works, and to protect and
enforce BANCROFT’s rights in the Works in the U.S. or foreign countries,
including promptly executing additional separate assignment(s) for any of the
Works, whenever requested by BANCROFT.  Such obligations will continue beyond
the completion of the Statement of Work and beyond the termination of this
Agreement, but BANCROFT will compensate Contributor at a reasonable rate for
time actually spent by Contributor at BANCROFT’s request on such assistance
after such termination.  If BANCROFT is unable for any reason to secure
Contributor’s signature to apply for or to pursue any application for any U.S.
or foreign letters patent, trademark, mask work or copyright registrations
covering Work assigned to BANCROFT, then Contributor hereby irrevocably
designates and appoints BANCROFT and its duly authorized officers and agents as
Contributor’s agent and attorney-in-fact, to act for and in Contributor’s behalf
and stead to execute and file any such application and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent,
trademark, copyright or mask work registrations with the same legal force and
effect as if executed by Contributor.
 
4.3            Other Rights.  If Contributor has any rights to any Works that
cannot be assigned to BANCROFT, Contributor unconditionally and irrevocably
waives the enforcement of such rights, and all claims and causes of action of
any kind against BANCROFT with respect to such rights, and agrees, at BANCROFT’s
request and expense, to consent to and join in any action to enforce such
rights.  If Contributor has any right to any Works that cannot be assigned to
BANCROFT or waived by Contributor, Contributor unconditionally grants to
BANCROFT during the term of such rights, an exclusive, irrevocable, perpetual,
worldwide, fully paid and royalty-free license, with rights to sublicense
through multiple levels of sublicensees, to reproduce, create derivative works
of, distribute, publicly perform and publicly display by all means now known or
later developed, such rights and tangible embodiments thereof.
 
4.4            Exceptions to Assignments.  Contributor understands that the
provisions of this Agreement requiring assignment to BANCROFT do not apply to
any invention as to which Contributor can prove the following:  (a) no
equipment, supplies, facility or trade secret of BANCROFT was used in its
development and (b) it does not relate to the Statement of Work or to BANCROFT’s
actual or demonstrably anticipated research and development, and does not result
from any work performed by Contributor for BANCROFT.  Contributor will advise
BANCROFT promptly in writing of the existence and general nature of (but not any
confidential subject matter of) any inventions that Contributor believes meet
the criteria in this Section 4.4, and if so requested, the subject matter of the
invention and all evidence necessary to substantiate such belief.
 
5.       Representations and Warranties.  Contributor hereby represents and
warrants with respect to each Work and to the services Contributor provides
hereunder that Contributor is a qualified, trained geologist, skilled in the
type of services provided under this Agreement.  Any Works or other reports
produced under this Agreement are prepared in a manner consistent with industry
best practices throughout the field of mineral extraction.  BANCROFT relies on,
and Contributor represents that BANCROFT can rely on Contributor’s expertise in
the field of Geology generally and mineral extraction in particular.  It is the
understanding of BANCROFT that Contributor will personally perform the services
required under this Agreement.  However, If Contributor uses third parties to
create any products or to perform any services related to the Work, then
Contributor represents and warrants that Contributor has (I) obtained all of the
necessary rights to the Work from all such third parties to the same extent as
warranted above and (II) caused such third parties to enter into confidentiality
agreements that contain the same language as contained in this Agreement with
respect to protecting BANCROFT’s Confidential Information.
 
6.       Indemnification. Contributor will indemnify and hold harmless BANCROFT,
its parents, stockholders, officers, directors, employees, sub-licensees,
customers and agents (collectively the “Indemnified Parties”) from any and all
claims, losses, liabilities, damages, expenses and costs (including attorneys’
fees and court costs) that result from a breach of any representation or
warranty of Contributor (a “Claim”) set forth in Section 5 of this Agreement.
 


 
2

--------------------------------------------------------------------------------

 
BANCROFT Consulting Agreement
 
7.       Termination.
 
7.1            Termination.  This Agreement may be terminated by BANCROFT with
or without cause, effective upon delivery of written notice.  Contributor may
terminate this Agreement for any reason on seven (7) days’ written notice to
BANCROFT or such longer period as may be specified in the attached exhibits.  In
the event that Contributor gives notice of termination during the performance of
the Statement of Work, the terms of the Agreement will govern completion,
acceptance and payment by BANCROFT for any work product.
 
7.2            Return of Materials.  Following any notice of termination of this
Agreement given pursuant to Section 7.1 or upon expiration of the term of this
Agreement, Contributor will fully cooperate with BANCROFT in all matters
relating to the winding up of Contributor’s pending work on behalf of BANCROFT
and the orderly transfer of any work or documents to BANCROFT.   Contributor
agrees that, at the time of terminating Contributor’s engagement with BANCROFT
and at any other time BANCROFT requests, Contributor will deliver to BANCROFT
any and all devices, materials, software, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, equipment, other documents or property, or reproductions of any
aforementioned items (in whole or in part) belonging to BANCROFT, its
successors, or assigns, or embodying BANCROFT’s Confidential Information or work
product developed under this Agreement (collectively “BANCROFT
Materials”).  Contributor may not retain any BANCROFT Materials without the
written authorization of an authorized BANCROFT officer.
 
7.3            BANCROFT Materials. Contributor agrees it will not use BANCROFT
Materials for any purpose other than in performance of the Statement of
Work.  Upon termination, Contributor agrees to sign and deliver the “Termination
Certification” attached hereto as Exhibit C. Contributor will not, during or
after Contributor’s engagement with BANCROFT, deliver or transfer to any person,
or use, without written authorization by an authorized BANCROFT officer any
BANCROFT Materials or other property owned by BANCROFT.
 
8.        Confidential Information.
 
8.1            BANCROFT Confidential Information.  The term “Confidential
Information” will be deemed to include all information obtained by Contributor
from BANCROFT or disclosed to Contributor by BANCROFT, or which Contributor
learned of or developed during the term of and in connection with Contributor’s
engagement, which relates to BANCROFT’s past, present, and future research,
product development or business activities or the results of such
activities.  In particular, Confidential Information will be deemed to include
any trade secret, idea, process, invention, improvement, know-how, information,
characters, story lines, prices, technique, algorithm, computer program (source
and object codes), database, design, drawing, formula or test data, relating to
any research project, work in process, future development, engineering,
manufacturing, marketing, servicing, financing or personnel matter relating to
BANCROFT, its present or future products, sales, suppliers, clients, customers,
employees, consultants, investors, licensees, licensors or business, whether in
oral, written, graphic or electronic form, as well as any other information that
BANCROFT labels or deems Confidential Information.  Confidential Information
will not include information that Contributor can demonstrate by written record
was previously known to Contributor or publicly disclosed without breach of an
obligation of confidentiality, either prior or subsequent to Contributor’s
receipt of such information.
 
8.2            Promise Not to Disclose.  Contributor agrees, at all times during
the term of this Agreement and thereafter, to hold in strictest confidence, and
not to use or disclose to any person, firm or corporation without written
authorization of an authorized officer of BANCROFT, any Confidential
Information, except such use and disclosure as is necessary in carrying out
Contributor’s work for BANCROFT and authorized in writing by
BANCROFT.  Contributor does not hereby receive any implied or granted rights or
licenses to trademarks, inventions, copyrights or patents of BANCROFT or any
third parties.  All Confidential Information (including all copies thereof) will
at all times remain the property of BANCROFT and will be returned to BANCROFT
after the Contributor’s need for it has expired, or upon request by BANCROFT.
 
8.3            Former and Current Client Information.  Contributor agrees that
Contributor will not, during Contributor’s engagement with BANCROFT, improperly
use or disclose any proprietary information or trade secrets of third parties,
such as Contributor’s other employers, clients or companies through which
Contributor has access to such information, if any.  Contributor will not bring
onto the premises of BANCROFT or use in the performance of the Statement of
Work, any unpublished documents or any property belonging to third parties, such
as Contributor’s former employers, clients or customers, if any, unless
consented to in writing by such party and such consents are submitted to
BANCROFT.
 


 
3

--------------------------------------------------------------------------------

 
BANCROFT Consulting Agreement
 
8.4            Third Party Information.  Contributor recognizes that BANCROFT
may have received and in the future may receive from third parties their
confidential or proprietary information subject to certain duties on BANCROFT’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes.  Contributor agrees that Contributor owes BANCROFT and
such third parties, during the term of Contributor’s engagement and thereafter,
whatever duty exists between BANCROFT and such third parties to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm, or corporation (except as necessary in carrying
out Contributor’s work for BANCROFT consistent with BANCROFT’s agreement with
such third party) or to use it for the benefit of anyone other than for BANCROFT
or such third party (consistent with BANCROFT’s agreement with such third party)
without written authorization of an authorized officer of BANCROFT.
 
9.        Assignment.  The rights and obligations of Contributor may be assigned
upon written notice to BANCROFT thereof, provided that, in BANCROFT’s sole
discretion and judgment, such an assignee is acceptable to BANCROFT.  The rights
and obligations of BANCROFT under this Agreement will inure to the benefit of
and will be binding upon the successors and assignees of BANCROFT.
 
10.      Conflicting Work.  Contributor agrees that, during the term of this
Agreement, Contributor will not engage in any other work, consulting, or other
business activity that would create a conflict of interest with Contributor’s
obligations to BANCROFT under this Agreement with BANCROFT.
 
11.      Independent Contractor Relationship.  Contributor’s relationship with
BANCROFT will be that of an independent contractor and nothing in this Agreement
should be construed to create a partnership, joint venture, or employer-employee
relationship.  Contributor is not the agent of BANCROFT and is not authorized to
make any representation, contract, or commitment on behalf of BANCROFT.  If
Contributor is an individual, then he or she will not be entitled to any of the
benefits which BANCROFT may make available to its employees, including, but not
limited to, group insurance, stock option plans, profit-sharing or retirement
benefits.  If applicable, BANCROFT will regularly report amounts paid to
Contributor by filing Form 1099-MISC with the Internal Revenue Service, as
required by law.  Because Contributor is an independent contractor, BANCROFT
will not withhold or make payments for social security, make unemployment
insurance or disability insurance contributions, or obtain worker’s compensation
insurance on Contributor’s behalf.  Contributor will be solely responsible for,
and agrees to accept exclusive liability for, complying with all applicable
foreign, federal and state laws governing self-employed individuals, including
obligations such as payment of taxes, social security, disability and other
contributions based on fees paid to Contributor or its agents under this
Agreement.  Contributor hereby agrees to indemnify and hold harmless the
Indemnified Parties against any and all such taxes or contributions, including
penalties and interest.
 
12.      Governing Law.  This Agreement will be governed and construed in
accordance with the laws of the State of Nevada as applied to transactions
taking place wholly within Nevada between Nevada residents.  In the event of a
dispute, the parties agree to mediate in good faith before a neutral third party
agreeable to both parties prior to instituting any legal action other than
injunctive relief, such mediation to take place in the Clark County,
Nevada.  Contributor hereby expressly consents to the exclusive personal and
subject-matter jurisdiction of the state and federal courts located in the Clark
County, Nevada, for any dispute arising from or related to this Agreement.
 
13.      Survival. Any respective obligations of Contributor or BANCROFT
hereunder which by their nature would continue beyond the termination,
cancellation or expiration of this Agreement will survive such termination,
cancellation or expiration, including but not limited to the obligations set
forth in the following provisions:  Section 4, Section 5, Section 6, Section 7,
Section 8, Section 11, Section 12, Section 13, Section 14, Section 16 and
Section 18.
 
14.      Entire Agreement; Amendment.  This Agreement together with any
subsequent Statements of Work hereunder constitutes the entire agreement between
the parties regarding the services rendered by Contributor to BANCROFT, and this
Agreement supersedes all prior or contemporaneous agreements, commitments,
representations, writings, and discussions between BANCROFT and Contributor,
whether oral or written.  This Agreement may be amended only by a writing
executed by Contributor and an authorized officer of BANCROFT.  Contributor
expressly acknowledges that Contributor has read the terms of this Agreement,
has had the opportunity to discuss those terms with his or her own legal
counsel, and understands that this is a legally binding contract.
 
15.      Notices.  Any notice, request, demand or other communication hereunder
will be in writing and will be deemed to be duly given (a) upon actual receipt
when personally delivered to an officer of BANCROFT or to Contributor, as the
case may be, (b) three days after deposit in the U.S. Mail by certified or
registered mail, return receipt requested with postage prepaid, or (c) upon
actual receipt or two days after being sent by reputable international overnight
courier, delivery fees prepaid; in each case addressed to the addresses set
forth on the signature page of this Agreement or to such other address as either
party may specify by notice to the other as provided in this section.
 


 
4

--------------------------------------------------------------------------------

 
BANCROFT Consulting Agreement
 
16.      Interpretation; Severability.  Section and other headings contained in
this Agreement are for reference only and will not affect the meaning or
interpretation of this Agreement.  If any provision of this Agreement is
considered unclear or ambiguous, it will not be construed against the party that
drafted the provision, but instead will be construed to effectuate the intent of
both parties as expressed in this Agreement.  Should any valid federal or state
law or final determination of any administrative agency or court of competent
jurisdiction invalidate or otherwise affect any provision of this Agreement, any
provision so affected will be conformed automatically and to the extent possible
to the law or determination in question and enforced insofar as possible
consistent with the intent of the parties, and in all events the remaining
provisions of this Agreement will continue in full force and effect.
 
17.      Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed to be an original.
 
18.      Attorneys’ Fees. If an action is brought to interpret or enforce the
terms of this Agreement, the prevailing party will be entitled to recover from
the non-prevailing party, in addition to all other remedies at law and equity,
all costs and expenses incurred by the prevailing party with respect to such
action, including but not limited to attorneys’ fees, costs and disbursements.
 


 
5

--------------------------------------------------------------------------------

 
BANCROFT Consulting Agreement
 
In Witness Whereof, the parties hereto have caused this Consulting Agreement to
be duly executed as of the first date written above.


BANCROFTBancroft Uranium, Inc.:
 
Contributor:
                       
/s/ P. Leslie Hammond
 
/s/ Robert McIntosh
Signature
 
Signature
     
P. Leslie Hammond
 
Robert McIntosh
Name (please print)
 
Name (please print)
     
Chief Executive Officer
 
Consultant
Title
 
Title
     
May 22, 2008
 
May 22, 2008
Date
 
Date
           
Address for Notices:
 
Address for Notices:
BANCROFT
   
Bancroft Uranium, Inc.
 
[address omitted]
8655 East Via de Ventura
 
____________________________
Scottsdale, AZ  85258
 
____________________________
Phone:  (480)346-1460
 
____________________________
Attention:  President & CEO
 
____________________________





Attachments:
Exhibit A—Statement of Work and Project Schedule
Exhibit B—Payment Schedule
Exhibit C—Contributor Termination Certification
Exhibit D—Form of Subsequent Statement of Work




















Signature Page to
BANCROFT Consulting Agreement
 
6

--------------------------------------------------------------------------------

 
BANCROFT Consulting Agreement
 
EXHIBIT A


STATEMENT OF WORK and PROJECT SCHEDULE


 
1.
Title of Project: Business Strategy, External Marketing, Business Development,
Public Awareness and Enterprise Licensing Customer Acquisition Project and
Development of Licensing Business Model and Intellectual Property Library



 
2.
Scope of Work:  For the purpose of this Statement of Work, “Project” means that
within

 
One Hundred Eighty (180) days, Contributor will be responsible for creating and
performing the following deliverables and services pursuant to the schedules and
conditions herein described:



 
a.
Scheduling, agenda, research, protocols, procedures and facilitation for three
strategic retreats for BANCROFT consultants and staff to form strategic business
plan to achieve marketing and business development goals

 
 
b.
Develop interim detailed business plans based on the first two retreats,
together with an integrated, comprehensive business plan based on the third
retreat and two previous plans

 
 
c.
Coordination with trademark, patent counsel and corporate counsel regarding all
elements of intellectual property protection strategy

 
 
d.
Complete, comprehensive research on the top 100 worldwide potential enterprise
licensees, including data regarding scope of audio and video assets; current
policy of monetization of assets, current search strategy if any; proposed
BANCROFT sales strategy, priority as a sales target; contact information and
surveys of at least 5 indivdual employees from each organization, for a total of
500 surveys and comprehensive, appropriate summary related thereto.

 
 
e.
A complete pricing survey regarding BANCROFT licensing fees and license
agreement strategy together with appropriate focus group testing and validation

 
 
f.
A complete guerilla marketing strategy to propel BANCROFT to prominence and
attention within the enterprise licensing base together with a detailed
comprehensive plan complete with budgets and timelines

 
 
g.
The hiring of an appropriate publicist and the development, including budgets
and timelines of a public awareness campaign in each of the top 10 international
markets for BANCROFT enterprise clients

 
 
h.
Identification of at least 50 targets for signficiant business development
partnership along with a comprehensive and detailed proposal for the top 10
targets and including confirming surveys for the proposal for at least 5
employees from each of the top 10 targets or 50 employees

 
 
i.
The development of comprehensive training materials for BANCROFT’s Enterprise
Sales Staff, including conducting and attending at least 2 full training
seminars and the development of supporting coaching materials

 
 
3.
Services to be Provided:  Contributor will be responsible for completing the
Project and providing all services necessary to accomplish the above goals,
including:



 
a.
Continue to support BANCROFT’s Sales and Business Development Department with
information necessary to develop targeted sales levels.

 
b.
All fees and costs associated with any retreats or sales training sessions.

 
c.
Methodology for conducting appropriate external surveys  This includes:



 
Exhibit A, Page 1

--------------------------------------------------------------------------------

 
BANCROFT Consulting Agreement
 
 
i.
a written survey script which has been professionally vetted by at least 2 other
concurring expert opinions in the field

 
ii.
daily contact and daily office visits with BANCROFT personnel to support sales
efforts

 
iii.
any research assistance or secretarial assistance required to carry out the
goals of the project

 
iv.
any consultations with domain experts necessary to accomplish the project goals

 
v.
any applicable travel expenses

 
d.
Final report or PowerPoint presentation summarizing the above results, which
includes identifying potential trouble areas and competitive weaknesses. The
report also includes the issues and recommendations in approach for dealing with
such difficulties together with a budget and anticipated timeline for the first
18 months of BANCROFT operation.



4. 
Project Dates:
Project start date:  4/26/05
Project completion date:  10/26/05



5. 
Deliverables and Due Dates:  The table below summarizes the deliverables
(“Deliverables”) for which Contributor is responsible and the date by which each
Deliverable is due.



 
Exhibit A, Page 2

--------------------------------------------------------------------------------

 
BANCROFT Consulting Agreement
 
Deliverable Due Date
Corresponding Milestone No.
Deliverable
No.
 
Deliverable
6/28
Milestone 1
1
Signing of BANCROFT’s Consulting Agreement.
6/28
Milestone 1
2
Scheduling, agenda, research, protocols and procedures for three strategic
retreats for BANCROFT consultants and staff to form strategic business plan to
achieve marketing and business development goals
6/28
Milestone 1
3
Coordination with trademark, patent counsel and corporate counsel regarding all
elements of intellectual property protection strategy
7/21
Milestone 1
4
A comprehensive field survey together with a written survey script which has
been professionally vetted by at least 2 other concurring expert opinions in the
field
7/12
Milestone 2
5
Facilitate First Strategic Retreat
7/21
Milestone 2
6
A complete pricing survey regarding BANCROFT licensing fees and license
agreement strategy together with appropriate focus group testing and validation
7/23
Milestone 2
7
A complete guerilla marketing strategy to propel BANCROFT to prominence and
attention within the enterprise licensing base together with a detailed
comprehensive plan complete with budgets and timelines
7/26
Milestone 3
8
Facilitate Second Strategic Retreat
7/26
Milestone 3
9
The hiring of an appropriate publicist and the development, including budgets
and timelines of a public awareness campaign in each of the top 10 international
markets for BANCROFT enterprise clients
7/26
Milestone 3
10
Identification of at least 50 targets for signficiant business development
partnership
7/30
Milestone 3
11
The development of comprehensive training materials for BANCROFT’s Enterprise
Sales Staff
8/16
Milestone 4
12
Facilitate third strategic retreat
8/16
Milestone 4
13
Develop interim detailed business plans based on the first two retreats,
together with an integrated, comprehensive business plan based on the third
retreat and two previous plans
8/16
Milestone 4
14
a.           First Sales Training Seminar
b.           , F
8/16
Milestone 4
15
Complete, comprehensive research on the top 100 worldwide potential enterprise
licensees, including data regarding scope of audio and video assets; current
policy of monetization of assets, current search strategy if any; proposed
BANCROFT sales strategy, priority as a sales target; contact information and
surveys of at least 5 indivdual employees from each organization, for a total of
500 surveys and comprehensive, appropriate summary related thereto.
8/16
Milestone 4
16
Second Sales Training Seminar
8/16
Milestone 5
17
Comprehensive document regarding advice received from domain experts
8/16
Milestone 5
18
A comprehensive and detailed proposal for the top 10 business development
targets
8/22
Milestone 5
19
Confirming surveys for the proposal for at least 5 employees from each of the
top 10 business development targets or 50 employees
10/15
Milestone 6
20
Final report or PowerPoint presentation summarizing the above results, which
includes identifying potential trouble areas and competitive weaknesses. The
report also includes the issues and recommendations in approach for dealing with
such difficulties together with a budget and anticipated timeline for the first
18 months of BANCROFT operation.
10/26
Milestone 6
21
All appropriate releases, assignments, signatures and termination certificates
delivered





 
Exhibit A, Page 3

--------------------------------------------------------------------------------

 
BANCROFT Consulting Agreement
 
All Deliverables must be completed by Contributor in the time frame specified
above in order to maintain the herein mutually agreed upon schedule and budget.
Contributor will make all reasonable business efforts to adhere to all scheduled
dates regardless of delays.


6.        Approvals and Feedback. All Contributor Deliverables associated with
the Project will be subject to approval and acceptance by BANCROFT
(“Approvals”).  Approvals are based on BANCROFT’s standards and subject to
BANCROFT’s sole discretion. In the event that BANCROFT denies an Approval,
BANCROFT will submit to Contributor a detailed written description of why an
Approval was withheld and recommend a course of action and required fixes
(“Feedback”), all of which Contributor will be responsible for implementing as a
prerequisite for receiving Approvals.  Deliverables that do not receive
Approvals will be modified by Contributor to comply with Feedback and
resubmitted to BANCROFT for Approvals.  This process will repeat itself until
all Deliverables comply with Feedback.  Project shall not be deemed complete
until Contributor receives all the scheduled BANCROFT Approvals.


7.        Points of Contact. Each Party will provide a single point of contact
that will have the authority to communicate all final decisions, which will be
deemed final and official (“Primary Contact”). For the purpose of this SOW,
Primary Contacts for each party will be:


Primary Contributor Contact:
Primary BANCROFT Contact:
Name: Alex Rainard
Name: Jenifer Osterwalder
Title: Consultant
Title: CEO
Phone: [information omitted]
Phone: (206) 274-5107
Fax:
Fax:
E-Mail:
E-Mail: jenifer_osterwalder@yahoo.com



For record-keeping purposes only, the alternate contact person for each party
will be:


Alternate Contributor Contact:
Alternate BANCROFT Contact:
Name:
Name:
Title:
Title:
Phone:
Phone:
Fax:
Fax:
E-Mail:
E-Mail:









 
Exhibit A, Page 4

--------------------------------------------------------------------------------

 
BANCROFT Consulting Agreement
 
EXHIBIT B


COMPENSATION


AMOUNT AND PAYMENT SCHEDULE
 
Payment will be due by BANCROFT to Contributor in the amounts and at the dates
set out below per the achievement of each milestone.  In addition, the
Contributor will be granted an additional 700,000 options to purchase BANCROFT
common shares at an exercise price equal to the closing price as quoted on the
OTC bulletin board for BANCROFT’s common shares as of the date of this
agreement.    These shares shall not vest over time, but rather shall vest
according to the achievement of milestones as indicated on the table
below.  Payments will be due and payable upon Contributor reaching the Specific
Project Milestones set forth in the table below:


Specific Project Milestones
Associated Deliverable
Target Dates
 
Payment
   
Vested Shares
 
Milestone 1
1, 2 and 3
4/28/05
  $ 15,000       150,000  
Milestone 2
4, 5 and 6
6/21/05
  $ 15,000       150,000  
Milestone 3
7,8, 9, 10, and 11
9/15/05
  $ 10,000       100,000  
Milestone 4
12, 13, 14, 15 and 16
8/16/05
  $ 10,000       100,000  
Milestone 5
17,18 and 19
8/31/05
  $ 10,000       100,000  
Milestone 6
20 and 21
10/12/05
  $ 10,000       100,000  



BANCROFT shall pay the payment for each Milestone immediately upon invoice
thereof.  At BANCROFT’s sole discretion, BANCROFT may pay Contributor the
Payment Amounts either in cash equal to the amounts above or by crediting an
amount equal to the payment amount of the exercise price of the common stock
purchasers vested options vesting on that milestone date, at BANCROFT’s sole
discretion.


BANCROFT reserves the right to withhold payment until Contributor reaches the
payment’s associated milestone and each milestone associated Deliverables are
approved and accepted by BANCROFT.


If BANCROFT terminates the Agreement prior to the completion of the Project, the
amount of payment to be paid to Contributor will be determined as
follows:  Contributor will receive fifty percent (50%) of the total payment for
the subsequent milestone towards which Contributor is working on the date of
termination.  Contributor agrees that they will not terminate the Agreement or
cease working on the Project before completing, and BANCROFT approving the
associated Deliverables for, Milestone 5.


Contributor will bear all of its own expenses in the completion of the work
including secretarial expenses, research expenses, computer use fees, travel
expenses and any other expenses Contributor incurs during the performance of the
work and contributor expressly indemnifies and holds harmless BANCROFT for any
such expenses incurred.


 
Exhibit B, Page 1

--------------------------------------------------------------------------------

 
BANCROFT Consulting Agreement
 
EXHIBIT C


CONTRIBUTOR TERMINATION CERTIFICATION
 
This is to certify that Contributor does not have in its possession or control,
nor has it failed to return, any devices, software, materials, records, data,
notes, reports, proposals, lists, correspondence, specification, drawings,
blueprints, sketches, equipment, other documents or property, or reproductions
of any aforementioned items (in whole or in part) belonging to BANCROFT, its
subsidiaries, affiliates, successors or assigns.


Contributor further agrees that it will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, development or experimental
work, computer programs, data bases, other original works of authorship,
customer lists, business plans, financial information or other subject matter
pertaining to any business of BANCROFT or any of its clients, Contributors or
licensees.


Contributor hereby irrevocably grants, assigns and transfers to BANCROFT, all
right, title and interest worldwide in and to the Works (as such term is defined
in the Independent Contractor Services Agreement entered into between
Contributor and BANCROFT) and tangible embodiments thereof, including without
limitation, copyrights, moral rights, contract and licensing rights.






Date: ___________________________
Contributor
         
Signature ____________________________
         
Print Name ___________________________
         
Title ________________________________









 
Exhibit C, Page 1

--------------------------------------------------------------------------------

 
BANCROFT Consulting Agreement
 
PLEASE NOTE:  This is a sample Subsequent Statement of Work.  Should BANCROFT
and Contributor agree to Contributor performing additional work for BANCROFT
that is not covered by the Statement of Work as set forth in Exhibit A to this
Agreement, BANCROFT will prepare a formal Subsequent Statement of Work for
Contributor’s review and execution.




EXHIBIT D


SUBSEQUENT STATEMENT OF WORK No.______


This Subsequent Statement of Work is incorporated by reference in the
Independent Contractor Services Agreement between BANCROFT and
___________________ (“Contributor”) having an Effective Date of____________ (the
“Agreement”).  It sets forth work tasks, deliverable work product, dates for
completion of work and delivery of work product, and payment schedule and
terms.  This Subsequent Statement of Work is subject to the provisions of the
Agreement, including, without limitation, the ownership by BANCROFT of all
rights, title, and interest in intellectual property arising in performance of
this Subsequent Statement of Work.  Any capitalized terms used but not defined
in this Exhibit D, retain the same meaning given them in the Agreement.


Title of Effort:  ______________________
 
Starting Date:__________________
     
List of Tasks and Due Date:
                     
Payment Schedule and Terms:
                     
Address where payment should be mailed:
 
_____________________________
         
_____________________________
         
_____________________________
           
ACCEPTED AND AGREED TO:
 
ACCEPTED AND AGREED TO:
Contributor
 
BANCROFTBancroft Uranium, Inc.
           
(Signature)
 
(Signature)
           
(Print Name)
 
(Print Name)
           
(Title)
 
(Title)
           
(Date)
 
(Date)





Exhibit D, Page 1


--------------------------------------------------------------------------------